Citation Nr: 1410114	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-46 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence was received to reopen the Veteran's claim for service connection for left ear hearing loss, and if so, whether service connection is warranted for that disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.

3.  Entitlement to service connection for residuals of pneumonia.

4.  Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March through November of 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which among other issues, declined to reopen service connection for bilateral hearing loss and denied service connection for an acquired psychiatric disorder, to include anxiety disorder; residuals of pneumonia; and an unspecified dental condition.  The Veteran has perfected a timely appeal as to these issues.

At the Veteran's request, a video conference hearing was scheduled to take place in October 2013, with the Veteran attending from the Providence RO.  Notice to that effect was mailed to the Veteran's known address in August 2013.  Nonetheless, the Veteran did not appear for the scheduled hearing.  Neither the Veteran nor his representative has stated any cause for the Veteran's failure to appear, nor have they asked that the hearing be rescheduled.

The Veteran's appeal also initially included the issues of the Veteran's entitlement to service connection for disabilities in both knees; right ear hearing loss; and bilateral flat feet.  Service connection for these disabilities was granted in a March 2012 rating decision.  As the March 2012 decision represents full grants as to these issues, and, the Veteran has not expressed any ongoing disagreement with the assigned initial disability ratings or effective dates for each of these newly service-connected disabilities, these issues are no longer before the Board on appeal.

The issues of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and for a dental condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2004 rating decision denied the Veteran's claim for service connection for bilateral hearing loss; notice of that decision was mailed to the Veteran on February 11, 2004; and the Veteran did not subsequently perfect a timely appeal of that decision.

2.  The Veteran's current request to reopen his claim for service connection for bilateral hearing loss was received in May 2009.

3.  Service connection for right ear hearing loss was granted in a March 2012 rating decision; however, the Veteran has maintained his appeal regarding service connection for left ear hearing loss.

4.  The evidence associated with the claims file since the RO's February 2004 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran's hearing loss is related to his active duty service, and moreover, raises a reasonable possibility of substantiating the Veteran's claim for service connection for left ear hearing loss.

5.  The Veteran does not have any current residuals related to any service-related respiratory or pulmonary disorders.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the RO's final February 2004 decision is new and material, and the Veteran's claim for service connection for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for service connection for residuals of pneumonia have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding the issue of whether new and material evidence was received to reopen the Veteran's claim, given the favorable action taken below with regard to that issue, the Board finds that any deficiency in notice or assistance is not prejudicial at this time.

In relation to the issue concerning the Veteran's entitlement to service connection for residuals of pneumonia, a pre-rating May 2009 letter notified the Veteran of the information and evidence needed to substantiate his claim.  Consistent with Dingess, the letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's December 2009 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, identified and relevant private treatment records, and VA treatment records have been associated with the record.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

The Board acknowledges that the Veteran has not been afforded a VA medical examination regarding his claims of entitlement to service connection for residuals of pneumonia.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81. In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  As explained below, while the Veteran's service treatment records show treatment cold symptoms and bronchitis, the evidence does not show competent evidence of current disability related to his in-service complaints.  There is no indication that a chronic disability might be associated with service. Accordingly, the Board has concluded that a VA examination is not warranted in this case.

I.  New and Material Evidence

The Veteran's original claim for service connection for bilateral hearing loss was denied in a February 2004 rating decision.  As basis for its denial, the RO determined that the evidence available at that time did not show that the Veteran's hearing loss was related in any way to his active duty service.  The Veteran did not appeal the February 2004 rating decision; hence, that decision is final.  38 U.S.C.A. § 7105(c).

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a) , "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the February 2004 rating decision, the evidentiary record consisted of the Veteran's service treatment records; service personnel records; VA treatment records dated from 1996 through 2002; and a December 2001 VA examination report.

The Veteran's request to reopen his claim for service connection for bilateral hearing loss was received in April 2009.  As noted previously, service connection for right ear hearing loss was granted in a March 2012 rating decision; however, the RO has continuously denied service connection for left ear hearing loss.  The Veteran maintains his appeal regarding his claimed left ear hearing loss.

VA has received additional evidence which consists of additional allegations raised by the Veteran in claims submissions received in April 2009 and December 2011; additional VA treatment records dated through July 2013; and a January 2012 VA examination report.

In his April 2009 claim, the Veteran alleged that he had been experiencing hearing loss since 1974 or 1975.  In a separate December 2011 submission, he elaborated that he was exposed to aircraft noise during service while working as a Cobra helicopter mechanic.  The newly received VA treatment records reflect that audiometric testing revealed the presence of sensorineural hearing loss in both ears and that the Veteran has worn hearing aids.

Overall, the current evidentiary record appears to raise the possibility that the Veteran sustained acoustic trauma during his active duty service and that he now has hearing loss in his left ear which may be related to such acoustic trauma.  In view of the same, the evidence appears to raise a reasonable possibility of substantiating the Veteran's claim for service connection for left ear hearing loss.  Hence, the Board finds that new and material evidence has been received and that the Veteran's claim for service connection for left ear hearing loss must be reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection for Residuals of Pneumonia

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The Veteran alleged in his April 2009 claim that he had pneumonia twice in 1974 or 1975 and that associated residuals have been ongoing and worsened since that time.  The service treatment records include an October 1975 Report of Medical History which was completed by the Veteran during his separation examination.  This record reflects that the Veteran reported at that time that he had a prior or current history of chronic or frequent colds and chronic cough.  Indeed, a May 1975 service treatment record shows that the Veteran was treated at that time for symptoms of fever, chills, dizziness, and general "cold symptoms" which were diagnosed as bronchitis.  The service records, however, appear to suggest that the Veteran's bronchitis resolved, as the subsequent service treatment records do not indicate any ongoing complaints or treatment of any respiratory or pulmonary problems.  Notably, the October 1975 separation examination report reflects that a physical examination performed at that time was grossly normal.

The post-service treatment records do not indicate any residual manifestations related to the Veteran's in-service bronchitis, nor do they show any objective findings or diagnoses of any respiratory or pulmonary disorders.  In that regard, VA treatment records dated from the early 1990's through 2013 reflect sporadic respiratory complaints, but no consistent or systematic treatment for respiratory or pulmonary problems.  To the extent that shortness of breath was reported during VA treatment in August 1996, the Board notes that the VA treatment records through 2013 also do not reflect any objective findings or diagnoses of any respiratory or pulmonary disorders.  In that regard, the VA treatment records show that repeated physical examinations, to include clinical examinations of the chest and lungs, were grossly normal.  Similarly, repeated chest and lung x-rays taken in 1995 and 1998 were essentially normal.

To the extent that the Veteran has alleged that he has experienced unspecified "residuals" since purportedly having two episodes of pneumonia in 1974 or 1975, the Board is unable to attach significant probative weight to such assertions.  As a general matter, a layperson such as the Veteran is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).

Certainly, the Veteran is competent to provide probative statements as to the onset and duration of any residuals resulting from illness during service.  Nonetheless, the Veteran's assertions in this case carry credibility concerns due to various inconsistencies in the record.  In that regard, the Board first notes that the Veteran was not diagnosed with pneumonia on two occasions during service, but rather, that he was diagnosed on one occasion during service with bronchitis.  Further, the Veteran's assertions that he experienced any residuals since his in-service illness are contradicted by the service treatment records, which do not reflect any complaints, findings, diagnosis, or treatment related to any residuals resulting from the Veteran's bronchitis.  Indeed, a clinical examination performed during the Veteran's separation examination was grossly normal and free of any findings of any respiratory or pulmonary abnormalities.  Finally, and as noted above, the post-service records simply do not reflect any objective findings or diagnoses of any residuals or other disorders related to the Veteran's in-service bronchitis.  Certainly, the Board may expect that any subjective complaints, objective findings of abnormalities, diagnoses, or treatment related to the Veteran's claimed residuals would be memorialized in the service treatment records, separation examination report, and post-service treatment records.  Moreover, there is no indication in the record that the assembled treatment records are incomplete.  Given the absence of any noted complaints or treatment pertaining to hearing loss before June 2007, there is simply no basis in the record for determining that the Veteran has any residuals or other disorders related to his in-service bronchitis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In view of the foregoing inconsistencies, the Board finds that the Veteran's assertions that he experienced ongoing and worsening residuals related to his claimed pneumonia since service are simply not credible.  For this reason, the Board is unable to attach significant probative weight to the Veteran's assertions, and, is inclined to attach far greater probative weight to the objective findings expressed in the service treatment records and post-service treatment records.

In sum, there is simply no evidence in the record that the Veteran has any residuals related to his single incidence of bronchitis during service, or to any other injury or illness sustained during service.  Further, there is no evidence that the Veteran has a pulmonary or respiratory disorder that was incurred during service, or which is related in any way to his active duty service.

In the absence of evidence showing the existence of a current disability pertinent to the Veteran's claimed residuals of pneumonia, the basic elements for service connection are not met.  The Board is aware that the Veteran has not been afforded a VA examination of his claimed residuals of pneumonia.  Nonetheless, as the evidence does not suggest a current disability related to his in-service respiratory complaints, VA is not obliged to obtain a medical opinion concerning the Veteran's claimed residuals.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); see also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).  Rather, the evidence of record is sufficient to permit the Board to make its determination as to whether service connection is warranted in this case.

Accordingly, the Veteran's claim for service connection for residuals of pneumonia must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is also inapplicable with respect to the Veteran's claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for left ear hearing loss is reopened.

Entitlement to service connection for residuals of pneumonia is denied.


REMAND

Having reopened the Veteran's claim for service connection for left ear hearing loss, the Board finds that issue must be remanded for further development.  In that regard, the Board notes that the evidence shows that the Veteran has profound hearing loss in his left ear that is manifested by audiometric pure tone thresholds and speech recognition scores which meet the definition of a hearing loss disability under 38 C.F.R. § 3.385.  Additionally, the Veteran's DD Form 214 shows that he served the military occupational specialty of Aircraft Armament Subsystem Mechanic.  The Board finds that such service is consistent with the Veteran's reported in-service acoustic trauma from helicopter noise.  Subject to the foregoing, the Board also notes that the a comparison of the audiometric testing performed during the Veteran's separation examination, compared with that performed during the Veteran's enlistment examination, indicates an apparently significant pure tone shift in the left ear at 4000 Hertz (5 decibels during the enlistment examination compared to 30 decibels during the separation examination).

Hearing Loss

The Veteran was afforded a VA examination of his hearing loss in January 2012.  Audiometric testing and speech discrimination testing once again confirmed the presence of sensorineural hearing loss in the left ear.  The examiner opined that that it is less likely than not that the Veteran's hearing loss was caused by the Veteran's in-service noise exposure.  As rationale, the examiner noted that the claims file showed a sudden change in the Veteran's hearing in the left ear following reported head trauma in 1991.  The examiner noted that sudden hearing loss is a medical event that can be related to head injuries which affect the petrous portion of the temporal bone, blood supply problems, viral processes, and other related medical conditions.  The examiner did not, however, comment upon the left ear high frequency audiometric shift demonstrated by the Veteran during his active duty service.  In the absence of such discussion, it remains unclear as to whether the audiometric shifting shown by the Veteran during service is a manifestation of sensorineural hearing loss sustained by the Veteran during service.

In view of the foregoing, the claims file should be provided to the same VA examiner who performed the January 2012 VA examination for her review and a supplemental addendum opinion as to whether the high frequency audiometric shifting shown by the Veteran during his active duty service was a manifestation of left ear sensorineural hearing loss sustained by the Veteran during service, and if so, whether that changes the etiology opinion expressed in her January 2012 report.  If the same VA examiner from the January 2012 examination is unavailable, or, the examiner deems that further examination of the Veteran is required, the RO should arrange for the Veteran to undergo a new VA examination.  38 C.F.R. § 3.159(c)(4).

Psychiatric Disorder

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, the Veteran has alleged that he has experienced unspecified psychiatric problems since the approximate time frame of his active duty service.  Post-service treatment records show that he was diagnosed with generalized anxiety disorder during VA treatment in July 2002.  Despite the foregoing, the Veteran has not been afforded a VA psychiatric examination to examine the nature and etiology of his claimed psychiatric disorder.  Such an examination should be afforded at this time.  38 C.F.R. § 3.159(c)(4).


Dental Condition

Regarding the Veteran's entitlement to service connection for a dental condition, the service treatment records show that the Veteran underwent treatment of tooth #10 which entailed the application of an intermediate restorative material and draining of the tooth.  Post-service VA treatment records show that in 1991, 1997, 2001, 2008, and 2009, the Veteran received treatment for chronic abscesses in the left upper and lower jaw which involved teeth #8, 10, and 19 and which were manifested by recurring pain and swelling.  

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161 .  See 38 C.F.R. § 3.381.  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354   (1995).

VA law provides that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, and rating action should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war. 38 U.S.C.A. § 1712  (West 2002); 38 C.F.R. § 3.381 (2013).  The following, however, will not be considered service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. 38 C.F.R. § 3.381(e) .

Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma are also eligible for VA dental care on a Class II (a) basis. 38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c) (2013). The significance of finding a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c) (2013).  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth. Further, for the purposes of determining whether a Veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service. VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997); see also 38 C.F.R. § 3.306(b)(1) (2013).

To date, the Veteran has not been afforded a VA dental examination to determine whether the Veteran's current dental problems are related to the Veteran's dental problems during service, or, to any other injury or illness sustained by the Veteran during his active duty service.  Such an examination should also be afforded.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examinations, and in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his claimed left ear hearing loss, psychiatric disorder, and/or dental disorder since July 2013.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for left ear hearing loss; an acquired psychiatric disorder, to include generalized anxiety disorder; and a dental disorder.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to obtain an addendum opinion concerning his left ear hearing loss and to arrange VA examinations of his claimed psychiatric and dental disorders.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his left ear hearing loss, psychiatric disorder, and/or dental disorder since July 2013.

2.  Make efforts to obtain records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the claims file should be forwarded to the same VA examiner who performed the January 2012 audiological VA examination.  The examiner should review the entire claims file and provide an addendum opinion as to whether: it is at least as likely as not that the high frequency audiometric shift demonstrated by the Veteran in his left ear during his active duty service is a manifestation of sensorineural hearing loss sustained by the Veteran during his active duty service; and if so, whether such hearing loss changes the examiner's stated conclusion in her January 2012 report as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current hearing loss was incurred during or is related to his active duty service.

A complete rationale for all expressed opinions, which includes citation to any relevant facts, evidence, or medical principles, must be provided in a typewritten addendum.  If the examiner cannot provide the requested opinions without resorting to speculation, she should expressly indicate this and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If deemed necessary by the January 2012 VA examiner, the Veteran should be arranged to undergo a new VA examination for the opinions requested above.  If the same VA examiner who performed the January 2012 VA examination is unavailable, then the claims file should be provided to another appropriate examiner for review and a full audiological examination.  All tests and studies deemed necessary by the examiner should be performed. 

A report of the new examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  The Veteran should also be afforded a VA examination, performed by an appropriate physician, to determine whether the Veteran's claimed psychiatric disorder was incurred during or is related to the Veteran's active duty service.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis pertinent to the Veteran's claimed psychiatric disorder.  The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's psychiatric disorder was incurred during or caused by the Veteran's active duty service.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

5.  The Veteran should be scheduled for an appropriate VA medical/dental examination to determine the nature and etiology of his claimed dental disability.  The claims file and a copy of this remand should be provided to the examiner for review.  

Based on a review of the claims file and the Veteran's physical examination, the examiner should be asked to opine whether it is at least as likely as not (i.e., a 50 percent probability or higher) that the treatment performed on tooth #10 during service was the result of in-service trauma.  

If the examiner finds that the Veteran's treatment Was the result of in-service trauma, then he or she is asked to describe any non-restorable damage related to the Veteran's dental trauma and to determine whether any current dental condition to include maxillary or mandible bone loss is at least as likely as not (i.e., a 50 percent probability or higher) related to the in-service dental trauma. 

All relevant findings from the Veteran's medical history, clinical findings, subjectively reported symptoms, and associated functional impairment should be reported.  The examiner should also comment upon the Veteran's documented in-service dental treatment and post-service VA dental treatment in 1991, 1997, 2001, 2008, and 2009 and post-service diagnoses of chronic abscesses.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

6.  If the Veteran fails to report to the scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.

7.  After completion of the above development, the issues of entitlement to service connection for left ear hearing loss; an acquired psychiatric disorder, to include generalized anxiety disorder; and a dental disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


